        Case 3:20-cv-00797-SDD-RLB        Document 59    05/27/21 Page 1 of 14




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


PERFORMANCE SOLUTIONS
LLC, 321 HOLDINGS, and HALCYON
BRAND SERVICES INC.                                                  CIVIL ACTION


VERSUS                                                              20-797-SDD-RLB


SEA TIES, LLC

                                        RULING

        This matter is before the Court on the Motion for Stay1 filed by Defendant, Sea

Ties, LLC (“Sea Ties”). Plaintiffs Performance Solutions, LLC (“Performance”); 321

Holdings; and Halcyon Brand Services (“Halcyon”) (collectively “Plaintiffs”) filed an

Opposition.2 Sea Ties also filed a Supplemental Memorandum3 to which Plaintiffs filed a

Response.4 For the following reasons, Sea Ties’ Motion shall be denied.

I.      BACKGROUND

        A. Facts

        This dispute arises from alleged patent infringement and includes allegations of

false advertising, unfair trade practices, and tortious interference as well. Performance

owns patents for foam massage rollers and licenses use of those patents to 321 Holdings

and Halcyon, as well as other companies.5 These companies together manufacture the



1
  Rec. Doc. No. 36.
2
  Rec. Doc. Nos. 41, 49.
3
  Rec. Doc. No. 55.
4
  Rec. Doc. No. 58.
5
  Rec. Doc. No. 1, p. 2.
                                                                                   65708
        Case 3:20-cv-00797-SDD-RLB                Document 59         05/27/21 Page 2 of 14




brand of foam rollers 321 Strong.6

        Sea Ties is purportedly owned by Ron Johnson (“Johnson”) and his company Ron

Johnson Engineering, Inc. (“RJEI”) (collectively “the Sea Ties Parties”).7 Neither Johnson

nor RJEI are named in this suit, but they are named in a parallel suit in the District of

Hawaii.8

        The parties have a longstanding dispute that has only recently erupted into

litigation. Sea Ties manufactures competing foam rollers. Since 2017, Performance,

through its owner Dye, has demanded that the Sea Ties Parties stop infringing on

Performance’s patented foam rollers and purchase a license to manufacture them.9

Johnson has refused, stating that he does not believe his foam rollers infringe on

Performance’s patents.10 Instead, the Sea Ties Parties have tacked a different course.

        In January 2018, Red Points, allegedly an agent of Sea Ties, demanded of

Amazon that Amazon remove all 321 Strong foam rollers from its website because they

allegedly infringed on the Sea Ties Parties’ patents.11 Amazon initially complied, but put

them back on its website a month later.12 In April 2020, the Sea Ties Parties sent a cease-

and-desist letter to Halcyon and 321 Holdings accusing them of infringing on a different

patent than the one at issue in the Amazon episode.13 Plaintiffs responded within the

month, providing reasons for why they believed their foam rollers did not infringe on the


6
  Id. at 3.
7
  Id.
8
  Id.
9
  Id. at 4.
10
   Id.
11
   Id. at 5–6. There is a factual dispute as to who owns these patents. For the purposes of this Ruling, and
consistent with Plaintiffs’ allegations, the Court will assume that either Sea Ties owns the patents or the
Sea Ties Parties’ ownership of the patents can be attributed to Sea Ties.
12
   Id. at 6.
13
   Id.
                                                                                                     65708
        Case 3:20-cv-00797-SDD-RLB         Document 59      05/27/21 Page 3 of 14




Sea Ties Parties’ patents.14 Six months later, on October 28, 2020, the Sea Ties Parties

responded to that letter and asserted that Plaintiffs’ products infringe on a different claim

of one of the Sea Ties Parties’ patents.15 This letter also demanded that Plaintiffs stop

selling their products by November 20 and requested the discontinuation of all of Plaintiffs’

foam rollers, not just the 321 Strong brand.16

        B. Procedural History

        Plaintiffs assert eleven causes of action in the present matter. Four are for patent

infringement on Plaintiffs’ patents. These causes of action are critical to the Motion to

Stay. Two are for declaratory judgments that Plaintiffs do not infringe on the Sea Ties

Parties’ patents. The remaining five are causes of action for: (1) unfair competition and

false advertising under the Lanham Act; (2) a violation of the LUTPA; (3) false advertising

under Louisiana law; (4) tortious interference with contractual relations; and (5) tortious

interference with a prospective business advantage. The Lanham Act, LUTPA, and

Louisiana’s false advertising law causes of action are based on Red Points’ alleged

statements to Amazon17 as well as allegedly untruthful statements made on Sea Ties’

website regarding Plaintiffs’ products.18 The tortious interference with a contract cause of

action is based on the Sea Ties Parties’ alleged damaging of the license contracts

between Performance and Halcyon and Performance and 321 Holdings (as well as the

now-dissolved 321 Strong, which was formerly a company as well as a brand name).19



14
   Id. at 7.
15
   Id.
16
   Id. at 8.
17
   Allegedly as Sea Ties’ agent.
18
   Id. at 62–63.
19
   Id. at 66–68.
                                                                                       65708
         Case 3:20-cv-00797-SDD-RLB                Document 59         05/27/21 Page 4 of 14




The tortious interference with a prospective business advantage cause of action is

premised on the notion that the Sea Ties Parties’ actions have interfered with

Performance’s efforts to license its patents to prospective licensees.20

        Plaintiffs ask the Court to declare that Sea Ties has infringed on Plaintiffs’ patents;

that Plaintiffs have not infringed on Sea Ties’ patents, and those patents are invalid; and

that Sea Ties has, either individually or through its agents, violated the false advertising

and unfair competition laws above and tortiously interfered with Plaintiffs’ contracts and

prospective business opportunities.21 Plaintiffs request a variety of remedies, including

treble damages and injunctive relief.22 Sea Ties counters that Plaintiffs’ patents are

invalid.23

        C. The Basis for the Motion to Stay

        Within ten days of Plaintiffs filing suit, RJEI filed ex parte reexamination requests

with the United States Patent and Trademark Office (“the PTO”). “[E]x parte

reexamination is a curative proceeding meant to correct or eliminate erroneously granted

patents.”24 The PTO granted the requests as to all “claims” in all four of Plaintiffs’ patents

due to a substantial new question of patentability in view of a dozen or more prior art

references identified in each of the requests.25 Moy’s Walker on Patents describes patent

claims as follows:

        United States patent law requires the legally protected subject matter to be
        set out in a separate lingual schedule, or "claim," that forms a discrete part
        of the application and, later, the issued patent. Claims perform two basic

20
   Id. at 68–69.
21
   Id. at 69–71.
22
   Id.
23
   Rec. Doc. No. 22, p. 26–34.
24
   Fresenius USA, Inc. v. Baxter Int'l, Inc., 721 F.3d 1330, 1338 (Fed. Cir. 2013).
25
   Rec. Doc. No. 36-1, p. 6–7.
                                                                                               65708
           Case 3:20-cv-00797-SDD-RLB                Document 59         05/27/21 Page 5 of 14




           purposes: they define the range of technological activities that the patent
           controls and whose unauthorized use will, as a result, give rise to liability
           for patent infringement; additionally, they provide notice to potentially
           affected persons throughout the patenting transaction.26

The “prior art” consideration informs the “obviousness” of the invention which precludes

patentability. Moy’s Walker on Patents describes “prior art” considerations as follows:

           Even though an invention is different from any one example of prior
           technology, it can still be technologically inadequate to be eligible for
           patenting. In particular, the patent law of the United States contains the
           additional requirement that the technological aspects of the invention
           substantially exceed those of the nearest prior technology. As a result,
           inventions whose differences over the prior technology are only small
           cannot be validly patented.

           This requirement is currently expressed in section 103 of the patent statute.
           The section states that an invention is not patentable if it would have been
           "obvious" over the "prior art" at the time the invention was made.
           Obviousness is to be judged from the objective perspective of "a person
           having ordinary skill in the art" to which the invention pertains.

In sum, the PTO is currently reviewing the validity of Plaintiffs’ patents, which are the

basis of four out of their eleven causes of action. Therefore, Sea Ties argues that the

Court should stay the proceedings until the PTO finishes its reexamination of Plaintiffs’

patents.

           The United States Court of Appeals for the Federal Circuit has provided guidance

in this area. In Fresenius USA, Inc. v. Baxter Intern., Inc., the Federal Circuit held that

“the reexamination statute restricts a patentee's ability to enforce the patent's original

claims to those claims that survive reexamination in ‘identical’ form.”27 “[I]n general, when

a claim is cancelled, the patentee loses any cause of action based on that claim, and any




26
     § 4:7. Generally, 1 Moy's Walker on Patents § 4:7 (4th ed).
27
     Fresenius USA, Inc. v. Baxter Int'l, Inc., 721 F.3d 1330, 1339 (Fed. Cir. 2013).
                                                                                                 65708
        Case 3:20-cv-00797-SDD-RLB              Document 59        05/27/21 Page 6 of 14




pending litigation in which the claims are asserted becomes moot.”28 This is the case

even if a court or jury has conclusively decided the validity of the patent.29 The PTO uses

a preponderance of the evidence standard of proof, rather than the clear and convincing

evidence standard used by district courts.30 Fresenius also noted that “the language and

legislative history of the reexamination statute show that Congress expected

reexamination to take place concurrent with litigation,” so there is no per se rule in favor

of staying.31

II.    LAW

       A district court has the inherent power to stay its proceedings. This power to stay

is “incidental to the power inherent in every court to control the disposition of the causes

on its docket with economy of time and effort for itself, for counsel, and for litigants.”32

This is best accomplished by the “exercise of judgment, which must weigh competing

interests and maintain an even balance.”33

       Courts consider three factors when deciding whether to grant a stay pending

reexamination of a patent: (1) whether a stay will unduly prejudice or present a clear

tactical disadvantage to the nonmoving party, (2) whether a stay will simplify the issues

in question and trial of the case, and (3) whether discovery is complete and whether a

trial date has been set.34




28
   Id. at 1340.
29
   Id.
30
   Dome Pat. L.P. v. Lee, 799 F.3d 1372 (Fed. Cir. 2015).
31
   Fresenius USA, 721 F.3d at 1339.
32
   Landis v. No. American Co., 299 U.S. 248, 254 (1936).
33
    Id. at 254–55.
34
   Rec. Doc. No. 36-1, p. 13; Rec. Doc. No. 49, p. 12; See KIPB LLC v. Samsung Elecs., No.
2:19-cv-00056, 2019 WL 6173365, at *1 (E.D. Tex. Nov. 20, 2019).
                                                                                             65708
        Case 3:20-cv-00797-SDD-RLB                Document 59         05/27/21 Page 7 of 14




III.    ANALYSIS

        A. Undue Prejudice or Tactical Disadvantage

        Sea Ties argues that it is seeks the stay to reduce the likelihood of undue

prejudice.35 Sea Ties also argues that the parties are not direct competitors, which

reduces the risk of undue prejudice, because Performance merely licenses and litigates

its patent rights and no longer produces foam rollers.36 Sea Ties asserts that money

damages, if necessary, would adequately compensate Plaintiffs if they are later

successful.37 Sea Ties argues that Plaintiffs’ failure to bring these claims four years ago

belies Plaintiffs’ cries for urgency now.38 Similarly, Sea Ties argues that Plaintiffs’ failure

to request a preliminary injunction indicates that Plaintiffs do not feel a sense of urgency,

which suggests a lack of undue prejudice.39 Finally, Sea Ties argues that a failure to stay

this litigation will prejudice it because it will have to litigate claims that may turn out to be

invalid after the PTO’s decision.40

        Plaintiff argues that the parties are, in fact, direct competitors, so Sea Ties’ alleged

continued infringement of Plaintiffs’ patents continues to impact Plaintiffs’ market share

and cause Plaintiffs to lose money.41 Plaintiffs cite authority for their position that undue

prejudice will result if litigation between direct competitors is stayed.42 Plaintiffs also argue

that Sea Ties’ false advertising and tortious interference, which are not part of the PTO


35
   Rec. Doc. No. 36-1, p. 15.
36
   Id.
37
   Id.
38
   Id.
39
   Id. at 16 (citing Zillow, Inc. v. Trulia, Inc., No. C12-1549JLR, 2013 WL 5530573, at *6 (W.D. Wash. Oct.
7, 2013) (collecting cases).
40
   Id.
41
   Rec. Doc. No. 49, p. 21 (citing Eon Corp. IP Holdings, LLC v. Skytel Corp., No. 6:08-CV-385, 2009 WL
8590963, at *3 (E.D. Tex. Apr. 29, 2009)).
42
   Id.
                                                                                                     65708
        Case 3:20-cv-00797-SDD-RLB                Document 59        05/27/21 Page 8 of 14




review, will continue to harm them.43 Plaintiffs assert that the loss of its market share is

an irreparable harm not compensable by money damages and that Sea Ties’ supposed

flaunting of patent law encourages Performance’s licensees to do the same and refuse

to pay royalties.44 Plaintiffs argue that Halcyon is currently for sale, but prospective buyers

are wary of the litigation risk.45 Plaintiffs also assert that the Sea Ties Parties’ past actions,

especially the Amazon episode, demonstrate that they are willing to engage in bad faith

tactics to hurt Plaintiffs’ businesses.46 Finally, Plaintiffs argue that their decision not to

seek a preliminary injunction could be based on a number of factors not relevant to the

undue prejudice factor.47

        The Court finds that the risk of undue prejudice and tactical disadvantage weighs

against a stay. The party seeking a stay must show that the non-moving party will not

suffer undue prejudice.48 The parties are direct competitors; Halcyon and 321 Holdings

compete directly in the foam roller market, and Performance derives revenues from

royalties on the foam roller market.49 Courts have applied a presumption of undue

prejudice when the parties are competitors,50 and Plaintiffs have argued that they have

lost and will continue to lose market share to Sea Ties as long as the alleged infringement

continues. The loss of market share can be an irreparable harm not compensable by

money damages sufficient to support a finding of undue prejudice.51 The Court does not



43
   Id.
44
   Id. at 24.
45
   Id. at 25.
46
   Id.
47
   Rec. Doc. No. 49, p. 28.
48
   ADA Sols., Inc. v. Engineered Plastics, Inc., 826 F. Supp. 2d 348, 351 (D. Mass. 2011).
49
   Rec. Doc. 41-3, pp. 6–7.
50
   ADA Sols., 826 F. Supp. 2d at 351.
51
   Id.
                                                                                             65708
        Case 3:20-cv-00797-SDD-RLB            Document 59      05/27/21 Page 9 of 14




find Plaintiffs’ failure to request a preliminary injunction germane to the propriety of a stay,

but views it as a litigation strategy.52 Finally, Plaintiffs’ delay in suing can be attributed to

its efforts to resolve this dispute without litigation and hesitancy to litigate for financial

reasons. The first factor weighs in favor of denying the Motion.

        B. Simplification of the Issues

        Sea Ties claims that, regardless of whether Plaintiffs’ patents survive

reexamination, the record the PTO creates will inform this litigation.53 According to Sea

Ties, 91% of ex parte reexamination requests are granted, and only 20.7% of patents

emerge from ex parte reexamination with “all claims confirmed.”54 Therefore, Sea Ties

contends there is around an 80% chance “that Plaintiffs will lose their patents or otherwise

lose their ability to claim patent infringement as a result of amending to survive

invalidity.”55

        Sea Ties argues that the PTO granted the reexamination request in three weeks

when it had three months to do so, which is suggestive of problems with Plaintiffs’

patents.56 Sea Ties also asserts that typical reexamination requests identify four to six

prior art references, but the PTO in this case identified at least twelve.57 Sea Ties claims

that, while the median time for an ex parte reexamination is approximately 19.4 months,

Plaintiffs can expedite that time frame by timely filing with the PTO and perhaps

requesting expedited review.58


52
   CDX Diagnostics, Inc. v. U.S. Endoscopy Grp., Inc., No. 13-CV-05669 NSR, 2014 WL 2854656, at *5
(S.D.N.Y. June 20, 2014).
53
   Rec. Doc. No. 36-1, p. 17.
54
   Id. at 18.
55
   Id.
56
   Id. at 19.
57
   Id.
58
   Id. at 20.
                                                                                            65708
       Case 3:20-cv-00797-SDD-RLB              Document 59        05/27/21 Page 10 of 14




       Finally, Sea Ties avers that courts have recognized other benefits to a stay:

       1. All prior art presented to the Court will have been first considered by the
       PTO, with its particular expertise. 2. Many discovery problems relating to
       prior art can be alleviated by the PTO examination. 3. In those cases
       resulting in effective invalidity of the patent, the suit will likely be dismissed.
       4. The outcome of the reexamination may encourage a settlement without
       the further use of the Court. 5. The record of reexamination would likely be
       entered at trial, thereby reducing the complexity and length of the litigation.
       6. Issues, defenses, and evidence will be more easily limited in pre-trial
       conferences after a reexamination. 7. The cost will likely be reduced both
       for the parties and the Court.59

       Plaintiffs assert that it is highly unlikely that all of the claims in all of the patents will

be canceled in the reexamination proceedings.60 Plaintiffs contend that the PTO cancels

all of the claims of a challenged patent in only 12.7% of cases.61 Furthermore, Plaintiffs

claim that Sea Ties has asserted invalidity of Plaintiffs’ patents on grounds other than

prior art references, and that the PTO will not consider those other grounds.62 As such,

argue Plaintiffs, the reexamination will not simplify all of the potential reasons for invalidity.

       Plaintiffs also argue, convincingly, that even if the PTO invalidates all of Plaintiffs’

patents, there are still 7 more causes of action.63 The reexamination will not affect the two

declaratory judgment requests as to the Sea Ties Parties’ patents or the false advertising,

unfair competition, tort, and LUTPA claims.

       The Court finds that this factor also weighs in favor of denying a stay. First, the

statistics the parties rely on suggest that one or more of the claims of Plaintiffs’ patents

may survive reexamination. Moy’s Walker on Patents is instructive as to how claims affect


59
   Id. at 23 (quoting Fisher Controls Co. v. Control Components, Inc., 443 F. Supp. 581, 582 (S.D. Iowa
1977)).
60
   Rec. Doc. No. 49, p. 18.
61
   Id.
62
   Id. at 19.
63
   Id. at 20.
                                                                                                65708
       Case 3:20-cv-00797-SDD-RLB          Document 59     05/27/21 Page 11 of 14




a patent’s validity:

       [A] claim may be written in independent or, if the nature of the case admits,
       in dependent or multiple dependent form.

       [A] claim in dependent form shall contain a reference to a claim previously
       set forth and then specify a further limitation of the subject matter claimed.
       A claim in dependent form shall be construed to incorporate by reference
       all the limitations of the claim to which it refers.

       As these statements describe, there are two basic forms of claims in United
       States patent practice, independent and dependent. As the name implies,
       independent claims are free-standing. The scope of an independent claim
       can therefore be determined, at least in theory, by referring to that claim
       only and not to any other claims in the patent. Dependent claims, in
       contrast, incorporate the contents of a preceding claim by reference. The
       scope of a dependent claim cannot be ascertained without referring to the
       claim from which it depends.

       The practical impetus for independent and dependent claims is relatively
       easy to understand. As the applicant prosecutes his or her patent
       application before the PTO, he or she is inherently uncertain of the claim
       scope that will be appropriate once the patent issues. This is because
       potential infringers have not yet appeared, and also because additional prior
       art will almost certainly come to light after examination concludes. A broader
       claim therefore might be needed to encompass the infringer; conversely, a
       narrower claim might be all that will eventually avoid the art under sections
       102 and 103. As a consequence, the patent applicant is motivated tactically
       to define the invention through a sequence of claims having varying scope.
       These claims will usually start with the broadest claim, which will be followed
       by later claims that introduce increasing limitations.

       Practitioners and the PTO have found it easier in practice to deal with the
       claims in these groups by having each narrower claim incorporate the
       contents of the next broadest claim by reference.

       […]

       The presentation of a claim in dependent form does not tie either its validity
       or infringement to the independent claim directly. Instead, use of dependent
       form is treated merely as a convention to display more plainly the manner
       in which the dependent and independent claims are related. Thus, for
       example, section 282 states that the presumption of validity attaches to
       each claim in a patent separately, regardless of whether the claim is in
       dependent or independent form, and that "dependent claims shall be
                                                                                         65708
       Case 3:20-cv-00797-SDD-RLB               Document 59        05/27/21 Page 12 of 14




        presumed valid even though dependent on an invalid claim."

        Therefore, the Court finds that Sea Ties’ assertion that there is an 80% chance

that the PTO will invalidate Plaintiffs’ patents is misleading. Rather, the PTO invalidates

or requests revisions to at least one claim in a given patent in around 80% of cases. But

Plaintiffs only need one claim in one patent to survive reexamination if Sea Ties is found

to have infringed on that claim. Plaintiffs’ PTO statistics indicate that the PTO invalidates

the entire patent in only 12.7% of cases and would have to do so for all of Plaintiffs’

patents in order to eliminate the patent infringement causes of action in this case. It is

unlikely that the PTO reexamination will dispose with all the patent claims.

        More importantly, Plaintiffs allege seven causes of action that are not dependent

on the validity of its patents. Regardless of the PTO’s decision, the Court must consider

those causes of action. Tellingly, Sea Ties did not identify a single case where a court

ordered a stay when multiple non-patent causes of action were also pending. While the

reexamination may simplify some of the issues, it will not simplify them all, which weighs

in favor of denying the Motion.64

        C. Timing of the Motion

        This case is in its infancy; the parties exchanged initial disclosures on January 21,

2021. However, where, as here, the other factors weigh in favor of denying the Motion to

Stay, the early stage of the case will not tip the scale in favor of the stay.65 As one court

stated:

        Although the advanced nature of a case approaching trial may weigh
        heavily against granting a stay, the opposite inference—that a suit in the

64
   ADA Sols., Inc. v. Engineered Plastics, Inc., 826 F. Supp. 2d 348, 352 (D. Mass. 2011); Nippon Steel &
Sumito Metal Corp. v. POSCO, No. CIV.A. 12-2429 DMC, 2013 WL 1867042, at *9 (D.N.J. May 2, 2013).
65
   ADA Sols., 826 F. Supp. 2d at 352.
                                                                                                  65708
       Case 3:20-cv-00797-SDD-RLB              Document 59       05/27/21 Page 13 of 14




       early stages should weigh heavily in favor of a stay—is not true. As a case
       progresses through the stages of litigation, the grant of a stay generally
       becomes more costly to the parties and to the court. Yet, just as the absence
       of a negative inference does not create a positive inference, so also the
       lesser cost of granting a stay early in the litigation process does not equate
       to a factor favoring a stay; the lower cost simply indicates the best time to
       grant a stay is in the early stages of litigation.66

The Court finds this reasoning persuasive.

IV.    CONCLUSION

       “Courts have inherent power to manage their dockets and stay proceedings,

including the authority to order a stay pending conclusion of a PTO reexamination.”67 The

Court’s resolution of this Motion depends on balancing uncertainties. Both parties warn

of the hazards that could befall them if the Court does not rule in their favor. After filtering

out the conjecture, one of the few certainties in this case is that, regardless of the PTO’s

decision, this case will continue because of Plaintiffs’ seven non-patent causes of

action—for which there is no basis for a stay. In light of these causes of action and the

risk of undue prejudice to Plaintiffs, the Court denies Sea Ties’ Motion to Stay.

       Sea Ties argues that the median time for PTO examination is 19.4 months,68 and

there appears to be a likelihood that Plaintiffs’ patents will be affected in some way by the

reexamination. In light of this timeline, the parties are encouraged to do what they can to

expedite the reexamination. In the meantime, the Court is optimistic that with cooperation

and common sense, the risk of duplicative and unnecessary expense and efforts can be

minimized.



66
   Sunbeam Prod., Inc. v. Hamilton Beach Brands, Inc., No. 3:09CV791, 2010 WL 1946262, at *3 (E.D. Va.
May 10, 2010).
67
   Ethicon, Inc. v. Quigg, 849 F.2d 1422, 1426–27 (Fed.Cir.1988) (internal citations omitted).
68
   Rec. Doc. No. 36-1, p. 20.
                                                                                               65708
          Case 3:20-cv-00797-SDD-RLB        Document 59     05/27/21 Page 14 of 14




          For the foregoing reason, Sea Ties’ Motion to Stay69 is denied.

          IT IS SO ORDERED.

          Signed in Baton Rouge, Louisiana on May 27, 2021.



                                         S
                                        JUDGE SHELLY D. DICK
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




69
     Rec. Doc. No. 36.
                                                                                     65708
